
	

114 HR 4860 IH: United States – Israel Cybersecurity Cooperation Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4860
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Cicilline (for himself, Ms. Frankel of Florida, Ms. Wasserman Schultz, Mr. Israel, Mr. Grayson, Mr. Keating, Ms. Schakowsky, Mr. Polis, Mr. Zeldin, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Homeland Security and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to establish the United States – Israel
			 Cybersecurity Center of Excellence, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States – Israel Cybersecurity Cooperation Act. 2.United States – Israel Cybersecurity Center of ExcellenceThe Secretary of Homeland Security is authorized to establish a joint United States – Israel Cybersecurity Center of Excellence based in the United States and Israel to leverage the experience, knowledge, and expertise of institutions of higher education (as such term is defined in subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), private sector entities, and government entities in the area of cybersecurity and protection of critical infrastructure (as such term is defined in subsection (e) of section 1016 of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c; enacted in title X of the USA Patriot Act (Public Law 107–56)) in order to—
 (1)promote joint research and development; (2)share best practices and access to American and Israeli innovation; and
 (3)strengthen the partnership between the United States and Israeli academic and research institutions, private sector entities, and government entities.
 3.Annual innovation prizeThe Secretary of Homeland Security is authorized to carry out a program in cooperation with the United States – Israel Cybersecurity Center of Excellence under section 2 to award an annual competitive prize to stimulate innovation that has the potential to advance the mission of the Center of Excellence.
		
